ANDERSON, PAUL H, Justice
(concurring).
I concur with the majority’s conclusion that a district court has the authority to order the expunction — or expungement— of an order adjudicating delinquency from executive branch records. I also agree with the majority that, when a district court considers expungement under Minn. Stat. § 260B.198, subd. 6 (2012), the court should be guided by a test that balances whether expungement would yield a benefit to the petitioner that outweighs the detriment to the public in sealing the record and burden on the court in issuing, enforcing, and monitoring the expungement order. See State v. C.A., 304 N.W.2d 353, 358 (Minn.1981). But I write separately because the majority’s description construes the juvenile-record-expungement , provision within Minn.Stat. § 260B.198, subd. 6, too narrowly. I conclude that the expungement provision embedded in the statute empowers far broader action by district courts to seal records than the majority concludes is allowed. Therefore, I part ways with the majority’s analysis on the central issue in this case: the contours of our core judicial functions and the expungement authority of the judicial branch of government.
As discussed at length in another opinion we issue today, State v. M.D.T., 831 N.W.2d. 260, No. A11-1285, 2013 WL 2220826, slip op. (Minn. May 22, 2013) (Anderson, Paul. EL, J. dissenting), I conclude that, in addition to the statutory bases for expungement, the judiciary’s inherent authority allows courts to expunge a significant number of criminal records. See MinmStat. ch. 609A (2012); C.A., 304 N.W.2d at 353. But, as the majority properly acknowledges, courts have an even broader statutory authority to expunge records related to juvenile delinquency than they have over general criminal records. This is true because the Legislature has expressly granted courts more authority within the statute governing the ex-pungement of juvenile records, Minn.Stat. § 260B.198, subd. 6, than the Legislature granted within the statute governing the expungement of adult criminal records, MinmStat. ch. 609A. While the majority acknowledges that courts have express authority to expunge records in the present case, the majority fails to appreciate the full extent of the expungement authority expressly granted by the Legislature in Minn.Stat. § 260B.198, subd. 6. Thus, I am compelled to write separately.
The juvenile-record-expungement provision within Minn.Stat. § 260B.198, subd. 6, reads in pertinent part as follows: “the [district] court may expunge the adjudication of delinquency at any time that it deems advisable.” My conclusion as to the extent of the authority granted to courts in this subdivision rests on the plain meaning of two key words within this provision: “adjudication” and “expunge.” Black’s Law Dictionary defines “adjudication” as “[t]he legal process of resolving a dispute; the process of judicially deciding a case.” Black’s Law Dictionary 45 (8th ed.2004) (emphasis added). In both clauses of Black’s definition, the process of adjudication is invoked, meaning that the definition must include more than just the final act in the legal process — here, the order adjudicating delinquency. See id. Adjudication also encompasses the entire legal process leading up to the order adjudicating delinquency — the “legal process of resolving” the dispute — a significant component of the definition. Id. The majority deletes this component from its definition of adjudication. Thus, I conclude that the plain meaning of “adjudication” as used within *272the statute applies to all four of the types of records described by the majority.1
For the majority’s holding to make sense, it must add words to the statute that the Legislature saw fit not to include in the first place. More specifically, the majority must take the Legislature’s wording — that courts “may expunge the adjudication of delinquency” — and change that to read “may expunge the order adjudicating delinquency” — thereby both substantively and substantially altering the plain language of the statute. As the highest appellate court in our state, we are loathe to read words into a statute unless it is absolutely necessary. We have said that “[i]n the absence of ... guidelines, this court should not manufacture them, that is the province of the legislature. Accordingly, we decline to read into [the statute] restrictions or guidelines that the legislature has not included.” Phelps v. Commonwealth Land Title Ins. Co., 537 N.W.2d 271, 274 (Minn.1995) (emphasis added). In State v. Harris, we said that “[h]ad the legislature intended to modify the duties and powers of judicial officers, it would have done so explicitly, as it did [in another instance].” 667 N.W.2d 911, 917 (Minn.2003) (citing Phelps, 537 N.W.2d at 274). To reach the conclusion that it does today, the majority departs from our long-standing approach to interpreting statutes and effectively rewrites the juvenile-record-ex-pungement law of Minnesota — and does so under what it claims is a plain meaning analysis.
Even if we were to adopt the majority’s unsustainably narrow definition of “adjudication,” the statute’s plain language still mandates expungement of more records than the majority describes. This result becomes evident when we focus on the interaction between the plain meaning of “expunge” and the statutory scheme governing the maintenance and destruction of juvenile-delinquency records.
The application of the common understanding of the word “expunge” would allow broad action by a district court. This common understanding emanates from the same definition of “expunge” that the majority adopts. The majority draws on both Black’s Law Dictionary and Webster’s Third New International Dictionary to define “expunge,” and notes that “expunge” means “[t]o erase or destroy,” Black’s Law Dictionary at 621, or “to strike out, obliterate, or mark for deletion,” Webster’s Third New International Dictionary 803 (1976). The majority also cites our prior case law, where we stated that “expungement” means “[t]o erase all evidence of the event as if it never occurred.” Barlow v. Comm’r of Pub. Safety, 365 N.W.2d 232, 233 (Minn.1985).
A full understanding of the foregoing definitions of “expunge” requires us to look at some of the words used to define “expunge.” Both Black’s and Webster’s use “erase,” to define “expunge.” Black’s states that “erase” means “[t]o rub or scrape out (something written); to obliterate” and “[t]o seal (criminal records) from disclosure,” Black’s at 621, and Webster’s echoes that definition, adding that to erase means “to remove from existence or memory,” Webster’s at 770. Webster’s also uses “strike out” to define “expunge,” and *273“strike out,” in turn, means “to delete, efface or cancel.” Webster’s at 2268. Finally, “obliterate,” used directly by Webster’s, and used by inference (through the definition of “erase”) by Black’s, means “to remove from significance and bring to nothingness” and “to remove utterly from recognition, cognizance, consideration, or memory.” Id. at 1557. Pulling together these several, various definitions, along with the definition of “expunge” that we used in Barlow, it is evident that “to expunge” a record, as expressly authorized in this instance by Minn.Stat. § 260B.198, subd. 6, must mean more than simply sealing an order adjudicating delinquency. The plain meaning of expunge is to make it as if the order adjudicating delinquency in question never existed at all: to “obliterate” it, Webster’s at 770; to “remove [it] utterly from ... memory,” Black’s at 1557; or, as we said in Barlow, to make it as if the order adjudicating delinquency had “never occurred,” 365 N.W.2d at 238.
Thus, the majority’s holding does not give effect to the plain meaning of “expunge” when that meaning is read in conjunction with the statutory scheme in Minn.Stat. § 299C.095 (2012), which governs the maintenance and destruction of “juvenile history records”2 by the Bureau of Criminal Apprehension (BCA). That legislatively mandated scheme creates a waterfall approach under which the BCA is required to destroy juvenile-history records within certain time periods. See Minn.Stat. § 299C.095, subd. 2. The BCA’s ability to maintain juvenile-history records is as follows. The Legislature requires the BCA to destroy a child’s juvenile-history records within six months after an arrest, unless the child is referred to a diversion program or a petition for delinquency has been filed against the child. Id., subd. 2(b). If a petition for delinquency is filed against a child but subsequently dismissed, the Legislature requires the BCA to destroy that child’s juvenile-history records as soon as the BCA receives notice from a court that the delinquency petition has been dismissed. Id., subd. 2(c). If a child has been referred to a diversion program, the Legislature requires the BCA to destroy that child’s juvenile-history records when the child reaches the age of 21. Id., subd. 2(d). Likewise, if a petition for delinquency is filed against a child but is subsequently continued for dismissal, the Legislature requires the BCA to destroy the child’s juvenile-history records when the child reaches the age of 21. Id. Finally, if a petition for delinquency is filed against a child and either that petition is stayed without adjudication or the child is found to have committed a felony or gross misdemeanor, then the Legislature requires the BCA to destroy the child’s juvenile-history records when the child reaches the age of 28. Id., subd. 2(e).
J.J.P. was approximately 25 years old when the current expungement proceedings began. Under the Legislature’s scheme as outlined above, in the absence of an order adjudicating J.J.P. delinquent or a stay of adjudication, the BCA would already have been required to destroy J.J.P.’s juvenile-history records. Similarly, if a district court deems it advisable to “expunge” J.J.P.’s adjudication of delinquency — or the adjudication of delinquency of any similarly situated petitioner— then that court must be empowered to make it as if the adjudication never existed at all. That is the only way to give effect to the plain meaning of the verb “to expunge,” which under the majority’s defini*274tion requires records to be obliterated, removed “utterly from recognition, cognizance, or memory,” Black’s at 1557, or, as we said in Barlow, made as if they “never occurred,” 365 N.W.2d at 233. Accord C.A., 304 N.W.2d at 357 (“The verb, to expunge, literally means to destroy or obliterate.” (internal quotation marks omitted)). I conclude that no other reading of the plain meaning of the operative verb, “to expunge,” makes sense within the context of the statutory scheme established by the Legislature for the expungement of juvenile-delinquency records.3
The majority’s holding — that the Legislature created this detailed scheme managing juvenile-history data and juvenile ex-pungement and yet intended expungement to be an illusory, weak concept and that, postexpungement, the Legislature intended significant juvenile-history records to remain in place — creates an odd situation. Applying the majority’s holding to this case, the order adjudicating delinquency— the only avenue under the law that allows the BCA to maintain J.J.P.’s juvenile-history records — would be sealed, but all of the records that the BCA would otherwise be required to destroy absent that order remain in place. Under the majority’s holding, when the Department of Human Services (DHS) or any other authorized entity conducts a background check and looks into J.J.P.’s file at the BCA they would not find the order adjudicating J.J.P. delinquent. But they would find a host of other documents that the BCA would have already been required to destroy if J.J.P. had not been found delinquent.4
At this juncture, an allegory from everyday life may prove helpful. Many parents are familiar with the difficulty of removing a stain of milk or infant formula from a baby’s garment. Normal washing may make a garment stained with milk or formula appear clean after washing. The parent then stores the garment for future use, believing the garment to be clean. But protein or iron in milk and formula is *275often not removed through normal washing and, overtime, may break down while the garment is being stored and the residue will cause the unsightly stain to reappear. Many parents have gone to retrieve garments they washed and stored, thinking the garments were clean, only to find that the garments are still marred by a stain that has not been fully removed. Would those disappointed parents, risking embarrassment for parent and child alike, characterize the original stain as “expunged”? Would they agree that the stain had been obliterated, removed utterly from recognition, cognizance, or memory, or made as if it “never occurred”? Likely not. But today the majority utilizes a solution that is similar to washing a milk or formula stain with normal detergent, only to have the detritus of the original stain clearly visible. In essence, the majority asserts that the “stain” on J.J.P.’s record has been expunged, when in fact the detritus of that stain remains clearly visible.
Notwithstanding the preceding discussion on the interplay between the plain meaning of “expunge” as used in the juvenile-record-expungement statute and the legislatively mandated scheme for destroying juvenile-history records, it is not only worthwhile, but necessary to address the implications of the Legislature’s scheme even under the majority’s holding. The Legislature’s mandated scheme has already created detailed and strict timelines for the destruction of juvenile-history records. Under this scheme, when an order adjudicating delinquency alone is expunged from a child’s file at the BCA, the BCA’s statutory authority for maintaining that file until the child reaches the age of 28 evaporates. Therefore, I believe the foregoing provisions of the statute mean that, once an order adjudicating a juvenile delinquent is expunged, that child’s entire juvenile-history records must be handled by the BCA as if the order had never been filed. Because no stay has been entered in such a file, I conclude that the BCA has no statutory basis for maintaining the juvenile-history records of a 25 year old like J.J.P. Accordingly, once the order adjudicating delinquency is expunged, the BCA must behave as if no such order was ever received and move to comply with Minn. Stat. § 299C.095 by destroying the records that it no longer has the statutory authority to maintain.
The majority offers one additional observation in support of its reading of “expunge” that I must address. The majority notes that the expungement provision in the general criminal statute, MinmStat. ch. 609A, contains broader language about what may be expunged than the expungement provision within the juvenile-delinquency statute, MinmStat. § 260B.198, subd. 6. There is a simple and straightforward explanation for the difference between these two statutes: the Legislature has already mandated the destruction of juvenile records within very specific, and, in some cases, very tight timelines under MinmStat. § 299C.095, subd. 2. No such exacting timeline exists for the destruction of adult criminal records. Because the Legislature thoroughly addressed the destruction of juvenile-history records, it was unnecessary for it to do so again within the juvenile-record-expungement provision.
In conclusion, the majority’s narrow definition of “adjudication,” in conjunction with the plain meaning of “expunge,” is unsustainable. The Legislature’s use of “adjudication” plainly covers the entire process of adjudicating a juvenile delinquent, not just the final order. And the Legislature’s use of “expunge” plainly grants broad authority to the courts to make it as if the adjudication of delinquency never existed — to remove it utterly *276from memory. Accord Barlow, 365 N.W.2d at 238.
For all of the foregoing reasons, I respectfully concur and write separately.

. Specifically, the four categories of juvenile-delinquency records at issue in this case are: (1) records law enforcement prepared and forwarded to the Bureau of Criminal Apprehension (BCA) consisting of arrest and investigation records; (2) records the district court forwarded to the BCA consisting of the delinquency petition and the order adjudicating J.J.P. delinquent; (3) records the BCA collects in its juvenile history record database consisting of summaries and data entries regarding JJ.P.’s delinquency history; and (4) records the Department of Human Services (DHS) obtained from the BCA.


. These records are broadly defined in Minn. Stat. §§ 260B.171, 260C.171, and 299C.095, subd. 1 (2012).


. Some might look at this exegesis of “expunge” and conclude that the plain meaning of the word requires the physical destruction of the records present. But there is no tension between my conclusion about the meaning of “expunge” described above and the fact that a district court seals the records in issue, rather than orders the physical destruction of those records. A record can be legally expunged, obliterated under the law, and removed utterly from the memory of the law and still physically exist. It is the extent of what “to expunge” means where I part ways with the majority and the district court, not on the issue of whether “to expunge” mandates physical destruction of records. Finally, while the meaning of "expunge” itself does not require physical destruction of records, if an order adjudicating delinquency is to be expunged under the law, then the Legislature's record retention statute dictates that the BCA is statutorily required to destroy its juvenile-delinquency records. Any other reading significantly weakens the expungement process envisioned by the Legislature.


. It is worth noting that Minn.Stat. § 299C.095, subd. 2(e) allows the BCA to maintain a child’s juvenile-history records until that child reaches the age of 28 if a child is found to have committed a felony or gross misdemeanor-level offense or if a petition is filed against the child and then stayed without adjudication. At first glance these alternative scenarios might make it appear that DHS would not be able to infer that J.J.P. had been found delinquent merely because his juvenile-history records were still intact at age 25. But, if a stay had been issued that stay would also become part of a child’s juvenile-history records, and, under the majority’s holding, a district court cannot expunge a stay of adjudication — only a final order. Therefore, if DHS found a 25 year old’s juvenile-history records intact at the BCA, but no stay of adjudication accompanying the file, they, or any other entity conducting a background check, could still infer that an order finding that the juvenile had committed a gross misdemeanor or felony had been filed but later expunged.